DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/16/2018.   Acknowledgement is made with regards to priority claimed to Provisional Application 62/588,324 filed on 11/18/2017 and Provisional Application 62/588,970 filed on 11/21/2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the ratio of compute burden”, “the compute burden for the other layers in the NN”, “the ratio of the number of weights”, and “the number of weights for the other layers in the NN”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-8 are rejected for dependence upon an indefinite claim.

Claim 9 recites the limitation "the ratio of compute burden”, “the compute burden for the other layers in the NN”, “the ratio of the number of weights”, and “the number of weights for the other layers in the NN”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 10-13 are rejected for dependence upon an indefinite claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103 as being obvious over Dijkman et al. (US 20160239706 A1, hereinafter “Dijkman”) in view of Krizhevsky (US 20150294219 A1, hereinafter “Krizhevsky”).

	Regarding claim 1, Dijkman discloses [a] method of conducting training on a neural network (NN), the NN comprising neurons arranged into layers, the method comprising: ([0057]; “in a given region may receive inputs that are tuned through training to the properties of a restricted portion of the total input to the network”, which discloses the training of a neural network model; and [0059]; “A DCN may be trained with supervised learning”; and Figure 3A; the figure discloses the training of a neural network that has neurons arranged into layers; and [0060]; “To adjust the weights, a learning algorithm may compute a gradient vector for the weights”)
at each of a plurality of processors, executing a forward pass on the NN to produce a set of loss values for the processor; ([0059]; “During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 326, and a “forward pass” may then be computed to produce an output 322”, which discloses the forward pass; and [0062]; “After learning, the DCN may be presented with new images 326 and a forward pass through the network may yield an output 322 that may be considered an inference or a prediction of the DCN.”; and [0059-0060]; “Before training, the output produced by the DCN is likely to be incorrect, and so an error may be calculated between the actual output and the target output. The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target. To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly”, the gradient or error is, under a broadest reasonable interpretation of the claim language, the set of loss values for the processor; and [0017]; “the apparatus having a memory and one or more processors coupled to the memory”, which discloses the processors)
wherein the ratio of compute burden of the at least one layer on which backpropagation is performed to the compute burden for the other layers in the NN is less than the ratio of the number of weights for the at least one layer on which backpropagation is performed to the number of weights for the other layers in the NN ([0108], Table 1; the table discloses, at the “FullyCon8” layer, compute burdens in the form of execution times and a number of weights in the form of weights size.  Specifically, at the “FullyCon8” layer, the ratio of compute burden or execution time (0.3 ms) to the compute burden or execution time for the other layers (such as conv3 which is 4.5 ms) (the ratio being (0.3/4.5=0.0666) is less than the ratio of the number of weights (8200 K for FullyCon8) for the at least one layer on which backpropagation is to be performed to the number of weights for the other layers in the NN (Conv4 has 1300 K for the weight value) (the ratio is (8200/1300=6.30, so .06<6.3).  Note that this metric and ratio comparison is true for the other layers with weights associated with compute times in the table.  Further note that Dijkman contemplates backpropagation in paragraph [0060]).
	Dijkman fails to explicitly disclose but Krizhevsky discloses at each of the plurality of the processors, transmitting the set of loss values to a set of processors of the plurality of processors; and (Figure 2, Element 210; the computing of gradient portions is inherently transmitted to and processed by a set of processors; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210)”, the obtaining being the transmitting the set of loss values or gradient portions to a set of workers or processors; and [0020]; “Each worker 100 a-100 c may be, e.g., a computer, a core within a computer having multiple cores, or other hardware or software within a computer capable of performing computations for training a partition or a replica of the CNN”)
at each of the plurality of the processors, performing backpropagation on at least one layer of the NN using loss values received from a set of processors of the plurality of processors, (Figure 2, Element 212;  the workers or processors perform backpropagation on at least one layer (fully connected layer partitions) using loss values or gradient portions received from a set of processors or workers from the plurality of processors; and [0031]; “The worker backpropagates the gradient portions through all of the fully-connected layer partitions maintained by the worker and computes gradient portions for the highest convolutional layer replica that is maintained by the worker using the backpropagated gradients (step 212). Backpropagating a gradient portion through fully-connected layer partitions is described below with reference to FIG. 4”).
Dijkman and Krizhevsky are analogous art because both are concerned with convolutional neural networks.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural networks to combine the backpropagation of Krizhevsky with the method of Dijkman to yield the predictable result of at each of the plurality of the processors, transmitting the set of loss values to a set of processors of the plurality of processors; and at each of the plurality of the processors, performing backpropagation on at least one layer of the NN using loss values received from a set of processors of the plurality of processors.  The motivation for doing so would be to train a convolutional neural network (Krizhevsky; Abstract).

	Regarding claim 2, the rejection of claim 1 is incorporated and Dijkman further discloses wherein the at least one layer on which backpropagation is performed has associated with the layer a larger amount of weight values than another layer in the NN ([0108], Table 1; the table discloses, at the “FullyCon8” layer, more weight values or weight size of 8200K than another layer like Conv3 which has 1100K weight values or weight size).

	Regarding claim 3, the rejection of claim 1 is incorporated and Dijkman further discloses wherein the at least one layer on which backpropagation is performed is a fully connected layer ([0108], Table 1; the table discloses, at the “FullyCon8” layer, which is a fully connected layer where backpropagation is performed.  Note backpropagation is contemplated at paragraph [0060], and it is performed on the FC layer).

	Regarding claim 4, the rejection of claim 1 is incorporated and Dijkman further discloses wherein the NN comprises at least one fully connected layer, at least one input layer, and at least one convolution layer ([0108], Table 1; the table discloses the fully connected, convolution, and input layers)

	Regarding claim 5, the rejection of claim 1 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses at each of the plurality processors, prior to performing backpropagation using loss values received from a set of processors, performing backpropagation using the loss values produced by the processor (Figure 2, Elements 212 and 216;  the figure discloses, under a broadest reasonable interpretation of the claim language, prior to performing backpropagation using loss values received from a set of processors or works in the form of a combined gradient, performing backpropagation using the loss values produced by the one processor or worker).
Dijkman and Krizhevsky are analogous art because both are concerned with convolutional neural networks.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in convolutional neural networks to combine the backpropagation of Krizhevsky with the method of Dijkman to yield the predictable result of at each of the plurality processors, prior to performing backpropagation using loss values received from a set of processors, performing backpropagation using the loss values produced by the processor.  The motivation for doing so would result in training time can be reduced and training delays due to transmission of data between workers training the convolutional neural network can be mitigated (Krizhevsky; [0005]).

	Regarding claim 6, the rejection of claim 1 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses for each processor for which loss values are received, performing a separate backpropagation operation (Figure 2, Element 212;  the figure discloses, under a broadest reasonable interpretation of the claim language, performing backpropagation using the loss values produced by the one processor or worker which is for each processor or worker for which loss values are received, performing a separate backpropagation operation).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

	Regarding claim 7, the rejection of claim 1 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses wherein performing backpropagation on at least one layer of the NN using loss values received from a set of processors of the plurality of processors comprises performing backpropagation down to, including, but not beyond a fully connected layer ([0049]; “The worker computes gradient portions for the fully-connected layer partition directly below the highest fully-connected layer partition using the combined highest-layer gradients for each training example (step 406). If the fully-connected layer partition directly below the highest fully-connected layer partition is the lowest partition in the sequence, the worker treats the gradients for the partition directly below the highest partition as the gradients for the lowest fully-connected layer partition in the sequence. If there are additional fully-connected layer partitions, the worker can repeat steps 404 and 406 for each lower fully-connected layer partition”).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

	Regarding claim 8, the rejection of claim 1 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses receiving parameters from a master node and updating a NN model stored by the processor ([0021]; “Each of the workers 100 a-100 c is configured to maintain a respective replica of each convolutional layer of the CNN. In the example of FIG. 1, each worker maintains replicas of four convolutional layers 106 a-106 c, 108 a-108 c, 110 a-110 c, and 112 a-112 c. Each replica of each convolutional layer is a separate instance of the convolutional layer, i.e., each replica includes all of the nodes of the convolutional layer”, which discloses receiving parameters from a master node or CPU that is a replica of each convolutional layer; and [0020]; discloses the common core or master node; and [0022]; “each of the workers 100 a-100 c is also configured to maintain a respective partition of each of the fully-connected layers of the CNN. In the example of FIG. 1, each worker maintains a respective partition 114 a-114 c of a first fully-connected layer of the CNN and a respective partition 116 a-116 c of a second fully-connected layer of the CNN”; and Figure 2, 218;  the figure discloses the updated a NN model stored by the processor discloses in paragraph [0020]).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

	Regarding claim 9, Dijkman discloses [a] method of conducting training on a model of a neural network (NN), the NN arranged into layers, the method comprising, at each or a plurality of nodes: ([0057]; “in a given region may receive inputs that are tuned through training to the properties of a restricted portion of the total input to the network”, which discloses the training of a neural network model; and [0059]; “A DCN may be trained with supervised learning”; and Figure 3A; the figure discloses the training of a neural network that has neurons arranged into layers; and [0060]; “To adjust the weights, a learning algorithm may compute a gradient vector for the weights”)
receiving training data to produce a set of local losses; ([0059]; “A DCN may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 326, and a “forward pass” may then be computed to produce an output 322. The output 322 may be a vector of values corresponding to features such as “sign,” “60,” and “100.” The network designer may want the DCN to output a high score for some of the neurons in the output feature vector, for example the ones corresponding to “sign” and “60” as shown in the output 322 for a network 300 that has been trained. Before training, the output produced by the DCN is likely to be incorrect, and so an error may be calculated between the actual output and the target output. The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target” (emphasis added))
wherein the ratio of compute burden of the at least one layer on which backpropagation is performed to the compute burden for the other layers in the NN is less than the ratio of the number of weights for the at least one layer on which backpropagation is performed to the number of weights for the other layers in the NN ([0108], Table 1; the table discloses, at the “FullyCon8” layer, compute burdens in the form of execution times and a number of weights in the form of weights size.  Specifically, at the “FullyCon8” layer, the ratio of compute burden or execution time (0.3 ms) to the compute burden or execution time for the other layers (such as conv3 which is 4.5 ms) (the ratio being (0.3/4.5=0.0666) is less than the ratio of the number of weights (8200 K for FullyCon8) for the at least one layer on which backpropagation is to be performed to the number of weights for the other layers in the NN (Conv4 has 1300 K for the weight value) (the ratio is (8200/1300=6.30, so .06<6.3).  Note that this metric and ratio comparison is true for the other layers with weights associated with compute times in the table.  Further note that Dijkman contemplates backpropagation in paragraph [0060]).
Dijkman fails to explicitly disclose but Krizhevsky discloses sending the losses to other nodes of the plurality of nodes; (Figure 2, Elements 210 and 214; the computing of gradient portions is inherently transmitted to and processed by a set of processors; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210)”, the obtaining being the transmitting the set of loss values or gradient portions to a set of workers or processors; and [0024]; “In order to train the CNN using the training examples, each worker 100 a-100 c is assigned a different batch of training examples and performs a neural network training technique to train the CNN on the training data. For example, the training technique may be a training technique that minimizes or maximizes an objective function for the CNN using stochastic gradient descent (SGD)”)
for at least a first layer, performing backpropagation using local losses and losses received from other nodes of the plurality of nodes; (Figure 2, Element 216; the combined gradient is the losses received from other nodes)
and for at least a second layer, performing backpropagation using local losses and not using losses received from other nodes of the plurality of nodes, (Figure 2, Element 212; the individual worker performs local backpropagation).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 1.

	Regarding claim 10, the rejection of claim 9 is incorporated and Dijkman further discloses wherein the first layer is a fully connected layer ([0108], Table 1; the table discloses, at the “FullyCon8” layer, which is a fully connected layer where backpropagation is performed.  Note backpropagation is contemplated at paragraph [0060], and it is performed on the FC layer).

	Regarding claim 11, the rejection of claim 9 is incorporated and Dijkman further discloses wherein the NN comprises at least one fully connected layer, at least one input layer, and at least one convolution layer ([0108], Table 1; the table discloses the fully connected, convolution, and input layers).

	Regarding claim 12, the rejection of claim 9 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses wherein performing backpropagation using losses received from other nodes comprises, for each node for which losses are received, performing a separate backpropagation operation (Figure 2, Element 212;  the figure discloses, under a broadest reasonable interpretation of the claim language, performing backpropagation using the loss values produced by the one processor or worker which is for each processor or worker for which loss values are received, performing a separate backpropagation operation).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

	Regarding claim 13, the rejection of claim 9 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses receiving parameters from a master node and updating the NN model ([0021]; “Each of the workers 100 a-100 c is configured to maintain a respective replica of each convolutional layer of the CNN. In the example of FIG. 1, each worker maintains replicas of four convolutional layers 106 a-106 c, 108 a-108 c, 110 a-110 c, and 112 a-112 c. Each replica of each convolutional layer is a separate instance of the convolutional layer, i.e., each replica includes all of the nodes of the convolutional layer”, which discloses receiving parameters from a master node or CPU that is a replica of each convolutional layer; and [0020]; discloses the common core or master node; and [0022]; “each of the workers 100 a-100 c is also configured to maintain a respective partition of each of the fully-connected layers of the CNN. In the example of FIG. 1, each worker maintains a respective partition 114 a-114 c of a first fully-connected layer of the CNN and a respective partition 116 a-116 c of a second fully-connected layer of the CNN”; and Figure 2, 218;  the figure discloses the updated a NN model stored by the processor discloses in paragraph [0020]).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

	Regarding claim 14, Dijkman discloses [a] system conducting training on a neural network (NN), the NN comprising neurons arranged into layers, the system comprising: a plurality of nodes, each node comprising a memory and a processor configured to: ([0057]; “in a given region may receive inputs that are tuned through training to the properties of a restricted portion of the total input to the network”, which discloses the training of a neural network model; and [0059]; “A DCN may be trained with supervised learning”; and Figure 3A; the figure discloses the training of a neural network that has neurons arranged into layers; and [0060]; “To adjust the weights, a learning algorithm may compute a gradient vector for the weights”; and Figure 1, Element 102 and 118)
execute a forward pass on the NN to produce a set of loss values for the node; ([0059]; “A DCN may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 326, and a “forward pass” may then be computed to produce an output 322. The output 322 may be a vector of values corresponding to features such as “sign,” “60,” and “100.” The network designer may want the DCN to output a high score for some of the neurons in the output feature vector, for example the ones corresponding to “sign” and “60” as shown in the output 322 for a network 300 that has been trained. Before training, the output produced by the DCN is likely to be incorrect, and so an error may be calculated between the actual output and the target output. The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target” (emphasis added)).
Dijkman fails to explicitly disclose but Krizhevsky discloses transmit the set of loss values to a set of nodes of the plurality of nodes (Figure 2, Elements 210 and 214; the computing of gradient portions is inherently transmitted to and processed by a set of processors; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210)”, the obtaining being the transmitting the set of loss values or gradient portions to a set of workers or processors; and [0024]; “In order to train the CNN using the training examples, each worker 100 a-100 c is assigned a different batch of training examples and performs a neural network training technique to train the CNN on the training data. For example, the training technique may be a training technique that minimizes or maximizes an objective function for the CNN using stochastic gradient descent (SGD)”)
and perform backpropagation on at least one layer of the NN using loss values received from a set of nodes of the plurality of nodes. (Figure 2, Element 216; the combined gradient is the losses received from other nodes).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 1.

	Regarding claim 15, the rejection of claim 14 is incorporated and Dijkman further discloses wherein the at least one layer on which backpropagation is performed has associated with the layer a larger amount of weight values and a smaller amount of weight compute burden than all other layers in the NN cumulatively ([0108], Table 1; the table discloses a plurality of layers where backpropagation is performed, where one layer has a larger amount of weight values and a smaller amount of weight compute burden than all other layers in the NN cumulatively).

Regarding claim 16, the rejection of claim 14 is incorporated and Dijkman further discloses wherein the at least one layer on which backpropagation is performed is a fully connected layer ([0108], Table 1; the table discloses, at the “FullyCon8” layer, which is a fully connected layer where backpropagation is performed.  Note backpropagation is contemplated at paragraph [0060], and it is performed on the FC layer).

Regarding claim 17, the rejection of claim 14 is incorporated and Dijkman further discloses wherein the NN comprises at least one fully connected layer, at least one input layer, and at least one convolution layer ([0108], Table 1; the table discloses the fully connected, convolution, and input layers).

Regarding claim 18, the rejection of claim 14 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses wherein at each node the processors is configured to, prior to performing backpropagation using loss values received from a set of nodes, perform backpropagation using the loss values produced by the processor (Figure 2, Elements 212 and 216;  the figure discloses, under a broadest reasonable interpretation of the claim language, prior to performing backpropagation using loss values received from a set of processors or works in the form of a combined gradient, performing backpropagation using the loss values produced by the one processor or worker).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

Regarding claim 19, the rejection of claim 14 is incorporated and Dijkman fails to explicitly disclose but Krizhevsky discloses wherein performing backpropagation on at least one layer of the NN using loss values received from a set of nodes comprises, for each node for which loss values are received, performing a separate backpropagation operation (Figure 2, Element 212;  the figure discloses, under a broadest reasonable interpretation of the claim language, performing backpropagation using the loss values produced by the one processor or worker which is for each processor or worker for which loss values are received, performing a separate backpropagation operation).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 5.

Regarding claim 20, Dijkman discloses [a] method of conducting training of a neural network (NN), the NN arranged into layers and represented as a NN model, the method comprising: ([0057]; “in a given region may receive inputs that are tuned through training to the properties of a restricted portion of the total input to the network”, which discloses the training of a neural network model; and [0059]; “A DCN may be trained with supervised learning”; and Figure 3A; the figure discloses the training of a neural network that has neurons arranged into layers; and [0060]; “To adjust the weights, a learning algorithm may compute a gradient vector for the weights”)
at each of a plurality of non-master nodes: receiving training data to produce a set of losses ([0059]; “A DCN may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 326, and a “forward pass” may then be computed to produce an output 322. The output 322 may be a vector of values corresponding to features such as “sign,” “60,” and “100.” The network designer may want the DCN to output a high score for some of the neurons in the output feature vector, for example the ones corresponding to “sign” and “60” as shown in the output 322 for a network 300 that has been trained. Before training, the output produced by the DCN is likely to be incorrect, and so an error may be calculated between the actual output and the target output. The weights of the DCN may then be adjusted so that the output scores of the DCN are more closely aligned with the target” (emphasis added)).
Dijkman fails to explicitly disclose but Krizhevsky discloses sending the losses to a master node; at the master node: (Figure 2, Elements 210 and 214; the computing of gradient portions is inherently transmitted to and processed by a set of processors, the set of processors being, under a broadest reasonable interpretation of the claim language, the master node; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210)”, the obtaining being the transmitting the set of loss values or gradient portions to a set of workers or processors; and [0024]; “In order to train the CNN using the training examples, each worker 100 a-100 c is assigned a different batch of training examples and performs a neural network training technique to train the CNN on the training data. For example, the training technique may be a training technique that minimizes or maximizes an objective function for the CNN using stochastic gradient descent (SGD)”; and [0020]; “Each worker 100 a-100 c may be, e.g., a computer, a core within a computer having multiple cores, or other hardware or software within a computer capable of performing computations for training a partition or a replica of the CNN”, the computer being the master node)
for a subset of the NN layers, performing backpropagation using the losses;  (Figure 2, Element 216; the combined gradient is the losses received from other nodes)
updating the NN model; (Figure 2, 218)
and transmitting the NN model to the non-master nodes ([0020-0022]; the maintaining replicas of the updated layers at the workers from the master node or computer being the inherent transmitting of the NN model to the non-master nodes or workers).
The motivation to combine Dijkman and Krizhevsky is the same as discussed above with respect to claim 1.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalamkar et al. (US 20180293492 A1).
Chan et al., “Distributed Asynchronous Optimization of Convolutional Neural Networks”, 2014, INTERSPEECH 2014, pp. 1073-1077.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127